f.




                   OFFICE    OF THE ATTORNEY         GENERAL     OF TEXAS

                                            AUSTIN



         Bonorablo (kcrgo H. Sheppard
         Cosptroller OS Fublfe 4icounts
         Austin, Tbxas
         Dosr       Sir!
                                            opinion Ho. o-431
                                            Rat Where the own




                                                      , 1948, rubnits for our
         apinion      tha   r0                        lcihw8 quote th*rerrall1
                                                     lrofl,f.+oQ ahavm
                                                      be&i0   aorporatlan.
                                               a   new 00rtirht8*to *Mr.
                                               e bnd benefit of the oem-




                          ‘If  taxable,    in the tax myablo on        the   on-
                   tire   tranmmtien      or on one-haU?m
                   Seotion 1 or the above-olted Staak TruPsier lU
         lax levies and iqmser a 8tated tax on %I.1 a&es, agne-
         mnts to nell,,or mmorenda St raleo, and all dellrwies
         or tnristers et shares, OF oertltiaatbs 02 stock, or QOP-
         tlriaetm  ror rfghta to stooek,or oertlileatr8 o# lepoalt
         reprwenting an intarest in or npreaentllrg oertifioates
         made taxable under this Seation  in any domestie Or foreign



r
                                                                    9.    ._,;,
                                                                    .=,       :<;,




&:norable GecrlseY. .>hcc.pard,
                              Fage 8


assoolatlon, oompany  or oorpratlon )-* * whether made upon
or ahown by the booka of tha assoalatlon, acmpany, oorgora-
tion or trustee. or by my a~algnmant in blank or by any
delivery of any paper8 or egreenent or memorandumor other
lvl4anoe of sa leor transfer  or order for o r lgroemnt to
buy, whether intermediate or final, an4 whether investing
the holder with tha beneficial lntereat In or lagal title
to suoh *took or other oertlfleate taxable hereunder, * * **

            Thla departsant has hold, in our Gplnlons 34r.
O-3%0, G-3113 an4 O-4089, that the intent ef this Aot IS&
the above seotlon thereor        was to levy or 16ppoab an exolae
or privilege tar upon the transfer, b         aale or girt of
ahana or oertlfieatea or stook, vaat 1ng in the ten&e,
tramieree      or donae,   either the legal or equitable title
therein and thsrbto.        Althowh pur opinion nqusat ia
silent upon the question the legal or equitable title to
the share8 or atoak lnvoired ray have been transrerrea,
or attampted to be transferred,        fn two poaslble raf6, via,
(1) by an attempted       gift of the husband'8 aeparata estate
In the 8took to the oOmu8itJ eatate Of huaband and alte,
or, (2) b;lthe tran8fW of atook from the separate b8tate
of the huabaml to the ocmmunlty satate of huaband an4 rite,
not as a gift,     but   5.n oonalderatlon of the payment to the
husband or oomrmuity run48 or ths donreyanea 0r 44inmnity
property.
          Ii, aa It presumptively appoara, the husband at-
tenptad, bp gift, to tmnaicr   an4 aeoiga hla adrelbtrdly
separate esteta In thla atcok to ths oamunlty eatate of
hiniaelran4 *Ifs, his purpose and effort to this en4 was
una~alllng, and neither legal nor equltablo title     in the
nolety vested in the wife 80 aa to conatltute a taxable
transaction under the opinion8 aaverted to.   The nature
or the oommual~y property asat+o in Texas ia luoh that one
spouas cannot donate or give prowrty ot MS kln4 or ohsr-
acter rrom hia or her separate estate In an attempt to
eonatltute the aam the ommunlty property of both. Howevet,
if c-unity   funds or roperty are advanoed or exchan@d
in consl4erstlon for tge sale cf aeparate property to the
oornunnityestate, it arpearo that such tranaaotlon Is rau-
wnlzed a8 aocompllahing this purpose.                        L



           *The ccmnunity   ratate   la a ere8tum   Ot law
     and not cf oontraot or oonv~nt~on. It UM        *Xi&
?ronorable        George H. Eheppard,Page b



         only as the creature of statute.           Not   OnlT ean
         the estate as auoh exiot only bp law, but the
         parties are not perm%tted by agreement between
         theawlvcs to ahang the oharaoter ai acquisi-
         tions tram sexrats to 0066ualty, or vloe versa,
         fron:oormunlty to soparato roporty. Duoh agres-
         c.eltts,if pemitted, night i astroy the statute
         and, through  unorrtainty, work untold 618ohlei
         to the rights of purehaaers or aredltora deal-
         ing with the husband or the proparty * + *n
           &An,   In suotalning our a4noluaion that   separate
          ol either spouse IMAXnot, by girt, beoaaa aaamunit~
          of both, although, ooimmlty  property   may, by &it,
bee&e  iepamte   property of eaoh apoutse, we point to the fob
ImIng well.-at&c& diotlnctlon batueaa    separate  and acmwiltf
proportj:
                 me * * The separate estate Ie a dIatInot
         estate     0r atatutor~   origin an4 darlnItIos, wholly
         apart iron the estate of tha apouae in the oom-
         man propertq.        The moiety ouned by eaah epouae
         In the aammunity ir?not a lp p a r stc esta te1it is
         ooemunlty until In some lawf’ulrey then has beon
         a disaolutlon of tha marrlaga or derolutlon of
         the title.       Thus where the husband and wlfo ao-
         quin a &yen pfaoe of property in auuh way a#
         to maks i.tooneunlty property, eaoh 4nn8 a onb-
         halr Interest therein, but such title Is in no
         aeaae the separate       property of the ownor. Ii
         ona of tba spowrs should donate to tha other
         hIa one-half Interest in the oanmunity, such
         donation would undaubte4ly then baO6ma the sep-
         arate property Or the dooee. Put the nature et
         the oommunlty letate la auah--that la it8 le@l
         aerinltion la auoh-- that in nu event can the
         8epbrbtb proportg Fe Eonated to the t?ommuDfty.
         feparate propert)rmay beoow o4smunltr however
         by purchase      or exahanRe and the like, pre4laelY
         8.8 any other property ne~y be acquired in auoh
         way as to leake St part of the oaaaunity eetate.”
         1137%~. Jur., pp. W-%3.
                mm      vi8     foregoing, ~98 conoludt that ;r     tha at-
tegted       tranefer      or    the atook in question out of     the   separate
Homrable    George F?.Sheppard, “age 4



estate of the husband into the oomnunlty estate OS husband
and wlfe,waa by way of gift OS donation, muse was of no
fores and effeot to transfer either the legal or equitable
titlr oontamplated by the Stock Transfer Tax Aot, and thare-
fore no tax aooruee.          If, on the other hand, the transfer
or the 6tOok from the separate          to the Oommunity batatc war
ia aoluldsratfon      CZ oommnft      fund6 or ooamualt9 proprrty,
then a tax would aocrue on tg e truufer to the wife of thr
moi4ty. Although the wife would not prerently own or here
the legal or equltab1.rt1tJ.eto BOO ahares of thim             stool
as would be the ease %f the trensfsr           wa8 Zor hor reparate
eetats and lnterent, but would hold the equitable            title   In
one half of eaoh share of the total           1,000 sharor during
aoverture,    we oonolude that the tax rhould be ocmputrd on
the quanta     of sharer or value uhioh mhe aotually         and ul-
tlmtely    raoelvoa,     to-tit,   500 shares,    rather than on tha
oatate which rxirta        in the total1000      aharm under the ooa-
mmitp propert        s9#tem during mlrrrloge.
            Trusting   the toregaing    fully   aatiafle~       your ln-
qulrf,   w4 $2-4

                                         Tour8 very     tnal9
                                       ATpOR?l!YOmTRAL GF TEXAS